Davison, J.
This was an ejectment for twenty acres of *263land in Wells county, being all that part of the north-east fraction of the south-east quarter of section eighteen, in township twenty-six north, of range thirteen east, west of the line running north and south, and dividing the said south-east quarter and the north-east quarter of said section.
The cause was submitted to a jury. Verdict for the plaintiff. Motion for a new trial overruled, and judgment upon the verdict.
Upon the trial, the plaintiff gave in evidence a patent from the United States to Abraham Studebaker for the east half of the north-east quarter, and the north-east fraction of the south-east quarter of section eighteen, in township twenty-six north, of range thirteen east. He then gave in evidence a deed in fee for the land described in said patent, from Abraham Studebaker to the lessor of the plaintiff; and proved that the land in dispute lay on the north-east side of the Wabash river, and south of a line drawn from quarter-post to quarter-post of the original survey from east to west through the center of said section, and west of a line, as appeared from a plat given in evidence by the defendant, drawn from north to south through the center of the south-east quarter of said section.
The plaintiff here rested.
The defendant gave in evidence a patent from the United States for the west half of the north-east quarter, and the north-east fraction of the north-west quarter of section eighteen, in township twenty-six north, of range thirteen east. He also gave in evidence an exemplification of the transcripts of the plat of said township, under the certificate of the commissioner of the general land-office of the United States; and proved that he had been in possession of the land in controversy for the last ten years, and had made valuable improvements thereon.
The evidence here closed, and the Court gave various instructions to the jury; but as they appear to be unexceptionable, and present no point for our consideration, we will not give them any further notice.
E. A. McMahon, for the plaintiff.
R. Braclcenridge, for the defendant.
This judgment must be affirmed. The record contains all the evidence in the cause. We have examined it carefully, and are satisfied that the land in dispute is a part 0f north-east fraction of the south-east quarter of section eighteen, in township twenty-six north, of range thirteen east, and is, therefore, covered by Studebalcer's patent; and that the defendant has failed to establish title to any portion of that fraction.
The motion for a new trial was properly overruled.

Per Curiam.

The judgment is affirmed with costs.